DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 10/27/2021 wherein claims 1, 3, 5 and 8-13 have been amended and claims 4, 7 and 15 have been cancelled.
Claims 1-3, 5, 6, 8-14 and 16-20 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 10/27/2021 overcome the rejection of claims 1-5, 7, 14, 16-19 made by the Examiner under 35 USC 103(a) over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record) and Hammer et al. (US 2005/0019265). 
Applicants amendments filed 10/27/2021 overcome the rejection of claim 6 made by the Examiner under 35 USC 103(a) over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record) and Hammer et al. (US 2005/0019265) further in view of Awasthi et al. (US 2011/0059157). 
Applicants amendments filed 10/27/2021 overcome the rejection of claims 8-13 and 20 made by the Examiner under 35 USC 103(a) over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record) and Hammer et al. (US 2005/0019265) further in view of Martin et al. (US 2003/0114366). 
Applicants amendments filed 10/27/2021 overcome the rejection of claim 15 made by the Examiner under 35 USC 103(a) over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record) and Hammer et al. (US 2005/0019265) further in view of Kong et al. (US 6376525). 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record), Hammer et al. (US 2005/0019265; of record) and Kong et al. (US 6376525; of record).
Winslow is directed to methods for delivering hemoglobin-based oxygen carriers to treat tumors wherein the hemoglobin is to be encapsulated in a vesicle, such as a synthetic particle, micro-balloon (microparticle) or liposome (see [0075]).  Methods of administering the composition include intravenous transfusions and injections (see [0113]). In the case of the synthetic particle, it would be expected that there would be hemoglobin present within and throughout the membrane of the particle as this is the mechanism by which the material is released. The oxygen carrier particle are to be loaded with oxygen prior to administration (see 
 Winslow fails to teach the high-oxygen affinity agent as being myoglobin.
Galluzzo teaches that myoglobin prevents hypoxic response in vitro and delays tumor engraftment and reduces tumor growth following xenotransplantation into mice.  Experimental tumors expressing myoglobin displayed reduced or no hypoxia, minimal HIF-1a levels and a homogenously low vessel density. Moreover, myoglobin-mediated tumor oxygenation promoted differentiation of cancer cells and suppressed both local and distal metastatic spreading which were due primarily to reduced tumor hypoxia. The myoglobin is to be that of a human (see methods). Thus, it would have been obvious to modify Winslow such that the particles comprised myoglobin so as to provide oxygen to the tissues affected by hypoxia with a reasonable expectation for success.
It is noted that the current claims are directed to NO-affecting agent for treating a tumor, however, current claim 5 clarifies that the agent also binds oxygen and claim 9 identifies myoglobin as a NO-affecting/binding molecule. Thus, while the combination of Winslow is silent regarding the ability to modulate NO, it would necessarily yield the same method as claimed because a) the active agent is the same (myoglobin) and b) the property of delivering 
Winslow states that molecules P50 (partial pressure of oxygen required to saturate 50% of hemoglobin) should be very low to prevent early unloading of the O2, increasing O2 levels thereby sensitizing the tumor to subsequent radiation and chemotherapy treatments. Here it is important to note that myoglobin P50 is about 130 pascals (Pa) (about 1 mmHg) while the P50 for hemoglobin is about 3500 Pa. Thus, in terms of using an oxygen carrier for treating the hypoxic inner core of a tumor, myoglobin would be a superior choice given Winslow's admission that the oxygen carrier should have a very low P50.
Winslow fails to teach the particle that encapsulates the myoglobin as being a polymersome (comprising polyethylene oxide with polycaprolactone or polytrimethylcarbonate) such that the polymersome has a particle size of less than 100 nanometers.
Hammer is directed to uni- and multi-lamellar polymersomes for incorporating emissive probes (see [0078]). The polymersomes are taught to have a small particle size ranging from 50 nm to 50 microns (see [0052]) wherein the polymersome can be made from a copolymer having a hydrophobic block comprising polycaprolactone (see [0022]) and polymethylcarbonate (i.e. polytrimethyl carbonate) (see [0021]) and a hydrophilic block such as polyethylene oxide (see [0018]) such that the incorporated material may be associated with the surface of the polymersome such as porphyrins (see hemoglobin and myoglobin). It would have been obvious to modify Winslow (and Galluzzo) so as to provide the myoglobin active within a polymersome with a reasonable expectation for success in the encapsulated material being capable of reaching and providing oxygen to the target tumor.
Winslow fails to teach the tumor as being a highly vascularized tumor such as renal cell carcinoma, hepatocellular carcinoma, gliblastoma multiforme and multiple myeloma.
Kong is directed to methods of treating cancers with chemotherapeutic agents. Various tumors and cancers are taught including multiple myeloma and renal cell carcinoma (see claim 8). It would have been obvious to modify Winslow and Galluzzo to use the oxygen carrier system to a subject having a cancer such as multiple myeloma or renal cancer with a reasonable expectation for success in treating it. See MPEP 2143(I)(A) which states that combining prior art elements according to known methods to yield predictable results (e.g. treat a specific form of cancer) is prima facie obvious. 
Regarding the concentration of the oxygen carrier in the carrier vehicle, Winslow teaches that the concentration of the oxygen carrier (hemoglobin or myoglobin) in the diluent may vary according to the application, and in particular based on the expected post-administration dilution, in preferred embodiments, because of the other features of the compositions of the present invention that provide for enhanced oxygen delivery and therapeutic effects, it is usually unnecessary for the concentration to be above 6 g/dl, and is more preferably between 0.1 to 4 g/dl (see [0099]). While it is unclear how much of the concentrations of oxygen carrier expressed by Winslow overlaps with the instant claims (3-8%), such concentrations would still be obvious given that Winslow teaches a concentration which may be useful as a starting point and suggests that the concentration of the oxygen carrier is adjustable based on desired oxygen delivery and therapeutic effects. One of ordinary skill in the art would be capable of modifying the amount of oxygen carrier in the vehicle to determine concentrations best suitable for treating tumors. See MPEP 2144.05(II)(A) which states that “[W]here the general conditions of a claim are disclosed 
The invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record), Hammer et al. (US 2005/0019265; of record) and Kong et al. (US 6376525; of record) as applied to claims 1-3, 5, 14 and 16-19 above, and further in view of Awasthi et al. (US 2011/0059157; of record).
Winslow fails to teach the method wherein delivering a high-oxygen affinity agent comprises delivering a carrier vehicle that co-encapsulates the high-oxygen affinity agent with at least one other radiation-sensitizing or chemotherapeutic agent.
Awasthi teaches lipid nanostructures which encapsulate hemoglobin. It is taught that in addition to hemoglobin, the nanostructures can further encapsulate therapeutic active such as anticancer/chemotherapeutics like doxorubicin (see [0043] and [0044]) as well as antioxidant enzymes such as glutathione (see [0043]). Thus, it would have been obvious to modify the prior art such that the resulting method utilized a particle which encapsulated both the myoglobin and a chemotherapeutic active so as to improve/broaden the scope of treatment.
The invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.


Claims 8-13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record) and Hammer et al. (US 2005/0019265; of record) and Kong et al. (US 6376525; of record) as applied to claims 1-3, 5, 14 and 16-19 above, and further in view of Martin et al. (US 2003/0114366).
Winslow fails to teach the composition as further comprising a plurality of nanoparticles configured to accumulate at sites of interest via passive diffusion or via a targeting modality comprised of a conjugation of a targeting molecule separate from the nanoparticles. 
Martin teaches a method of treating tumors by administering a composition of particles comprising a cytotoxic material within the core of the particle and releasable through pores on the surface of the particle, the particle is functionalized with a ligand molecule so as to target specific cell types (see claim 28). An exemplified ligand molecule is VEGFr (see claim 36). Thus, it would have been obvious to combine Martins particles in the method suggested by Winslow/Galluzo with a reasonable expectation for success in successfully treating a tumorous mass.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
It is noted that Hammer is cited above for its recitation of the block copolymers recited by instant claims 9-13.
The invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KYLE A PURDY/Primary Examiner, Art Unit 1611